Citation Nr: 0703425	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-36 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for attention 
deficit/hyperactivity disorder (ADHD).  

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for gender dysphoria.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from September 
1963 to November 1965. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO). 

In her September 2004 substantive appeal, the veteran 
requested a hearing before the Board in Washington, D.C.  In 
a December 2006 telephone conversation with the RO, however, 
the veteran indicated that she no longer desired a hearing 
before the Board.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  Depression was not shown in service, was not manifest to 
a compensable degree within the first post-service year, and 
is not shown by competent evidence to be related to a disease 
or injury of service origin.   

2.  The veteran's attention deficit/hyperactivity disorder 
(ADHD) is a congenital or developmental disorder, which has 
not been shown to have been subject to a superimposed disease 
or injury in service.  

3.  Bipolar disorder was not shown in service, was not 
manifest to a compensable degree within the first post-
service year, and is not shown by competent evidence to be 
related to a disease or injury of service origin.  

4.  Gender dysphoria was not shown in service and is not 
shown by competent evidence to be related to a disease or 
injury of service origin.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service, 
and may not be presumed to be service-connected.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2006).

2.  Attention deficit/hyperactivity disorder (ADHD) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2006).

3.  Bipolar disorder was not incurred in or aggravated by 
service, and may not be presumed to be service-connected.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309.

4.  Gender dysphoria was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication VCAA notice by 
letters, dated in February 2001 and June 2002.  In the 
notices, the veteran was informed of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service; or evidence that the 
claimed disabilities were caused or made worse by a service-
connected disability.  The veteran was also informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that she could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with her authorization VA would 
obtain any such records on her behalf.  She was also asked to 
submit evidence, which would include that in her possession, 
in support of her claims.  The notice included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claims of service connection 
are denied, there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice as required under Dingess at 19 Vet. App. 473.

To the extent that the additional VCAA notice was provided 
after the initial adjudication, the timing of such notice did 
not comply with the requirement that the notice must precede 
the adjudication.  However, the procedural defect has been 
cured without prejudice to the veteran because she had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  That is, she had the opportunity 
to submit additional argument and evidence and to address the 
issues at a hearing.  And the claims have been readjudicated 
following the content-complying notice, as evidenced by the 
supplemental statement of the case in October 2005.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  

In addition, in April 2002, the RO initiated a request for a 
VA medical examination for the purpose of obtaining an 
opinion as to whether any of the disorders at issue could 
have had their onset in service.  In response to that 
request, noting the 35 year gap between 1965 and 2000 for 
which no clinical records were available, the Clinic Director 
at the VA Medical Center requested that as many psychiatric 
treatment records as possible be obtained for that period 
prior to the requested examination.  In June 2002, the RO 
requested the veteran's assistance in obtaining the putative 
evidence.  In July 2002, the veteran responded to this 
request by directing that a determination be made based upon 
the records that the RO had in their possession.  "The duty 
to assist is not always a one-way street. If [an appellant] 
wishes help, [she] cannot passively wait for it in those 
circumstances where [she] may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Further, in March 2006, the veteran indicated that she had no 
other information or evidence to give VA to substantiate her 
claim.  She asked that the claims be decided as soon as 
possible.  As there is no indication of the existence of 
additional evidence to substantiate the claims, the Board 
finds that no further assistance is required to comply with 
the duty to assist under the VCAA.  

In this regard, the Board specifically declines to undertake 
further development to obtain a medical opinion with respect 
to the veteran's claims because there is no evidence of 
treatment for the claimed disorders for decades following 
service, and the veteran has specifically declined to assist 
VA in obtaining any records for the period from 1965 to 2000.  
Thus, while there are current diagnoses of the claimed 
disabilities, there is no indication that these disabilities 
are related to service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  As noted, the Clinic Director at the VA 
Medical Center requested such records so that an adequate 
examination can be performed.  Indeed, in view of the absence 
of any nexus statements in the extensive treatment records 
available over the last several years, and the veteran 
declining to assist in obtaining any treatment records for 
the period between 1965 and 2000, the Board believes that any 
opinion relating pertinent disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).



Allegation 

The veteran alleges that the disorders at issue, depression, 
ADHD, bipolar disorder, and gender dysphoria, pre-existed 
service, and were permanently aggravated therein.  She 
believes that service connection should be granted 
accordingly.  

Laws and Regulations 

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as a psychosis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be:  1)  medical evidence of a current disability; 2)  
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3)  medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Presumption of soundness/Aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003. see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Evidence of a veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on her behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not specifically 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran.  

The veteran filed her claims for service connection in 
December 2000.  She asserts that the disorders at issue pre-
existed service, and were aggravated therein.  She believes 
that service connection should be granted accordingly.  

As noted above, service connection may be granted if the 
evidence establishes that a claimed disability is related to 
service.  Applying the Hickson analysis, the initial question 
is whether there is evidence of each of the current 
disorders.  A March 2000 neuropsychological consultation 
report noted a diagnosis of depression with symptoms of mania 
and anxiety.  It also noted that testing results were 
consistent with childhood and adult attention deficit 
disorder (ADD).  VAMC outpatient treatment records document 
the veteran's treatment for depression as well as estrogen 
therapy and sexual reassignment therapy in the treatment of 
her transsexualism.  The Board concedes that the Hickson 
element (1) has therefore been satisfied as to the claims of 
service connection for depression, ADHD, bipolar disorder, 
and gender dysphoria.  

With respect to Hickson element (2), a review of the 
veteran's service medical records fails to document evidence 
of complaints, treatment, or the diagnosis of any of the 
specific claimed disorders.  Entrance examination in 
September 1963 produced normal psychiatric findings upon 
clinical evaluation.  It is noted, however, that psychiatric 
consultations following adverse incidents in service in May 
1965, June 1965, and September 1965 resulted in the diagnosis 
of emotionally unstable personality, passive-aggressive type, 
with aggressive outbursts.  During the course of these 
evaluations, the veteran reported that she exhibited a great 
deal of anti-social behavior between the ages of 13 and 17, 
including having been arrested as a teenager for breaking and 
entering and stealing her parents' car.  The examining 
psychiatrist in June 1965 specifically found no evidence of 
depression or psychotic disease, and stated that the veteran 
neither exhibited nor described any neurotic symptoms.  The 
diagnosed personality disorder was considered to be an 
inherent, pre-existing defect that rendered the veteran unfit 
for further military service.  The November 1965 discharge 
examination produced normal psychiatric findings upon 
clinical evaluation but showed an assessment of emotionally 
unstable personality, passive-aggressive type.  It is re-
emphasized that none of the specifically claimed disorders 
were shown in service.  Thus, Hickson element (2) has not 
been satisfied.  

By the same token, there is no medical evidence showing the 
diagnosis of any of the claimed disorders during the 
veteran's first post-service year.  In fact, there is no 
clinical documentation of any medical or psychiatric 
treatment of the veteran in the claims file until January 
1999.  As noted above, efforts to obtain treatment records 
between the veteran's separation from service in 1965 and the 
earliest post-service records in 1999 proved unsuccessful.  
In fact, the veteran has indicated that there were no further 
records to be obtained and has insisted that the claims be 
adjudicated based upon the evidence of record.  

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) if the evidence establishes that 
any of the claimed disorders are related to service.  In this 
case, however, no competent medical evidence or opinion has 
been entered into the record which links or relates any of 
the disorders at issue to the veteran's period of active 
service by way of direct incurrence, aggravation of a pre-
existing disorder, or otherwise.  

The only opinion which purports to make such a connection is 
that of the veteran herself.  As noted above, the veteran 
alleges that the disorders at issue pre-existed service and 
were permanently aggravated therein.  It is emphasized, 
however, that the Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

With respect to the veteran's assertion that the disorders at 
issue pre-existed service and were aggravated therein, the 
evidence of record documents that the veteran was determined 
to have been in sound condition, physically and 
psychiatrically, when examined upon entrance into service in 
September 1963.  She was thus presumed to have been in sound 
condition.  38 C.F.R. § 3.304.  Furthermore, there is no 
competent medical or other evidence of record suggesting that 
the claimed depression, bipolar disorder, or gender dysphoria 
preexisted active duty; thus, the presumption of soundness 
has not been rebutted with respect to these claimed 
disorders.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(holding that a veteran's self-report that he had previously 
suffered from "depression or excessive worry" prior to 
service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A § 1111).  

It is recognized in that regard that under VA laws and 
regulations, personality disorders and other disabilities 
considered congenital and developmental in nature are not 
deemed compensable diseases for VA purposes.  As evident from 
the March 2000 neuropsychological evaluation, the veteran's 
ADHD has been shown to be a congenital or developmental 
disorder; and thus, it is not deemed a compensable disease 
for VA purposes.  38 C.F.R. § 3.303(c) (2006).  

Under certain circumstances, service connection may be 
granted for such disorders if shown that they were subject to 
a superimposed disease or injury during military service that 
resulted in disability apart from the developmental defect.  
SeeVAOPGCPREC 82-90 (July 18, 1990).  In this regard, the 
Board recognizes that the veteran received treatment for an 
unstable personality disorder in service; however, the 
service medical records do not show that any superimposed 
disease or injury occurred during military service that 
resulted in disability apart from the personality disorder or 
ADHD.  As discussed above, in June 1965, a psychiatrist 
specifically found no evidence of psychiatric disability such 
depression or psychotic disease, and the examiner noted that 
the veteran neither exhibited nor described any neurotic 
symptoms.  The only diagnosis noted was a personality 
disorder, which was considered to be an inherent, pre-
existing defect that rendered the veteran unfit for further 
military service.  The November 1965 discharge examination 
produced normal psychiatric findings upon clinical evaluation 
but showed an assessment of emotionally unstable personality, 
passive-aggressive type.  There is no contrary medical 
evidence suggesting that a superimposed disease or injury 
occurred during service.  See VAOPGCPREC 82-90.  

In fact, following a review of the veteran's claims folder, 
the Board finds no instance in which a medical professional 
has concluded or even suggested that any of the veteran's 
claimed disorders are in any way related to or were 
aggravated by military service.  Accordingly, Hickson element 
(3) has not been met and service connection cannot be granted 
as to the claimed disorders.

In short, although it is conceded that there are current 
diagnoses of the disorders at issue, there is no medical 
evidence of a nexus between the veteran's service and any 
current disorder, by way of direct incurrence, aggravation of 
a pre-existing disorder, or any other theory of service 
connection.  To the contrary, the medical evidence shows that 
none of the disorders at issue were shown for many years 
following service, and none have ever been attributed to 
service.  The initial documented diagnosis of any of the 
disorders at issue did not occur until 1999, almost 34 years 
after service.  

As noted above, although the veteran may sincerely believe 
that these disabilities were incurred in or aggravated by 
service, she is not considered qualified to render medical 
opinions regarding diagnoses or the etiology of medical 
disorders, and her opinion is entitled to no weight or 
probative value.  See Grottveit; Espiritu, supra.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claims for service connection for depression, ADHD, bipolar 
disorder, and/or gender dysphoria.  Accordingly, there exists 
no basis upon which to predicate a grant of entitlement to 
service connection for any of the disorders at issue.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2006).




ORDER

Service connection for depression is denied. 

Service connection for attention deficit hyperactivity 
disorder (ADHD) is denied.  

Service connection for bipolar disorder is denied.  

Service connection for gender dysphoria is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


